                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PENNECO PIPELINE CORPORATION, )
PENNECO OIL COMPANY, INC.,    )
                              )
          Plaintiff,          )
                              )
      v.                      )                       2:18cv248
                              )                       Electronic Filing
K. PETROLEUM, INC.            )
                              )
          Defendant.          )


                                   MEMORANDUM ORDER


       AND NOW, this 30th day of October, 2018, consistent with the discussions with counsel

and representations made at the status conference held on October 16, 2018, IT IS ORDERED

that [26], [36] plaintiff's motions to compel discovery be, and the same hereby are, granted as

follows. To the extend the matters have not already been resolved through agreements of

counsel, defendant shall serve responses to the pending interrogatories and produce the requested

documents, beginning with an initial date of April 1, 2017, and moving forward to March 1,

2018. Where defendant does not have responsive information or documents it shall so indicate

in a formal response.

       Defendant's contention that it need not produce the recap producer statements and/or the

agreements that govern the relationship between it and the purchaser of plaintiff's gas after that

gas passes through the initial point where it is considered to be "delivered" and thus "sold" to the

purchaser(s) is misplaced. A stipulated protective order has been entered and consideration of

the myriad of factors governing the scope of permissible discovery supports the determination

that plaintiff is entitled to understand the transactional relationship which generates the stream of

revenue produced from the delivery of plaintiff's gas and the specific information defendant
possesses which reflects and/or impacts the calculation of that revenue.



                                                     s/David Stewart Cercone
                                                     David Stewart Cercone
                                                     Senior United States District Judge


cc:    Daniel B. McLane, Esquire
       Michael P. Pest, Esquire
       Brad A. Funari, Esquire
       Thomas J. Galligan, Esquire

       (Via CM/ECF Electronic Mail)




                                                2
